DETAILED ACTION

This office action is a response to the 371 application entering national stage from PCT/KR2019/011495 filed on 9/5/2019. Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2018-0106149 filed in Republic of Korea on 9/5/2018. Claims 1-15 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2020/0236647, hereinafter Agiwal) in view of Gonzalez et al. (US 2021/0127355, hereinafter Gonzalez).

Regarding claim 1, Agiwal discloses a method of receiving a paging message in a wireless communication system, the method performed by a user equipment [Agiwal discloses an apparatus and method for transmitting/receiving a paging message (Agiwal abstract)], comprising:
Receiving, from a base station, configuration information related to a paging occasion [a gNB broadcasts paging indication which may include a bitmap with information about paging frames or paging occasions in DRX cycle (Agiwal paragraph 0214)];
Receiving, from the base station, a Synchronization Signal (SS) and Physical Broadcasting Channel (PBCH) block [paging occasion (PO) may include paging blocks, which can be at a fixed offset from synchronization signal (SS) block carrying signals such as broadcast channel (Agiwal paragraph 0066). PSS/SSS/ESS/PBCH signals are transmitted periodically (Agiwal paragraph 0128)];
Receiving, from the base station, control information related to paging based on the configuration information [the UE receives downlink control information for paging by monitoring the PO (see Agiwal claim 1)]; and
Receiving, from the base station, the paging message based on the control information [base station/gNB transmits paging message in PO; UE receives a paging message based on the DCI for paging (Agiwal paragraph 0218, also see claim 1)].
Agiwal does not expressly disclose wherein paging occasions are consecutively configured within a transmission period of the SS and PBCH block.
However, in the same or similar field of invention, Gonzalez Figure 6 discloses SSB periodicity (i.e. transmission period of SS/PBCH block). Figure 13 further discloses paging occasions (i.e. PO1, PO2…) being transmitted consecutively within the SSB burst or transmission period (Gonzalez Figures 6, 13, paragraphs 0111-0112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal to have the features of wherein paging occasions are consecutively configured within a transmission period of the SS and PBCH block; as taught by Gonzalez. The suggestion/motivation would have been to facilitate efficient monitoring of paging messages by a user equipment (Gonzalez paragraph 0003). 

Regarding claim 2, Agiwal and Gonzalez disclose the method of claim 1. Agiwal and Gonzalez further disclose wherein the paging occasions are configured immediately after a position of the SS and PBCH block [see Gonzalez Figure 13; paging occasions (PO 0, PO 1…) are configured immediately after the SSB burst which is positioned at t1]. In addition, the same motivation is used as the rejection of claim 1.  

Regarding claim 3, Agiwal and Gonzalez disclose the method of claim 2. Agiwal and Gonzalez further disclose wherein the control information may be received in the paging occasions [Agiwal discloses that the PO includes paging time slots associated with a PDCCH monitoring (i.e. control information received in paging occasions) (see Agiwal claim 3). Also, downlink control information is received for paging by monitoring the PO (see Agiwal claim 1)]. In addition, the same motivation is used as the rejection of claim 2. 

Regarding claim 4, Agiwal and Gonzalez disclose the method of claim 3. Agiwal and Gonzalez further disclose wherein the paging message scheduled by the control information is received in the same slot as the control information [Agiwal Figure 2 discloses a paging channel design in which paging slot (220, 230 etc.) in which the paging message is transmitted is the same slot as control information (PDCCH, PDSCH etc.) (also see Agiwal paragraphs 0083)]. In addition, the same motivation is used as the rejection of claim 3. 

Regarding claim 10, Agiwal and Gonzalez disclose the method of claim 1. Agiwal and Gonzalez further disclose wherein the paging occasion is configured after a specific time point from the SS and PBCH block [Gonzalez Figure 13 discloses an example where in the second DRX cycle, the paging occasions (PO 0, PO 1…) are configured at an offset from the SSB block location. See Gonzalez paragraph 0117]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 11, Agiwal and Gonzalez disclose the method of claim 1. Agiwal and Gonzalez further disclose wherein the SS and PBCH block includes Remaining Minimum System Information (RMSI) [Gonzalez discloses that the blocks for time/frequency synchronization (SSB) are transmitted and signaled through RMSI (Gonzalez paragraphs 0049 and 0050)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 12, Agiwal discloses a user equipment for receiving a paging message in a wireless communication system, the user equipment comprising: a Radio Frequency (RF) unit for transmitting/receiving a radio signal; and a processor functionally connected to the RF unit, wherein the processor is configured to [Agiwal discloses an apparatus and method for transmitting/receiving a paging message (Agiwal abstract). Figure 28 discloses a UE apparatus which includes a transceiver, a controller and a memory (Agiwal Figure 28, paragraphs 0240-0241)]:
Receive, from a base station, configuration information related to a paging occasion [a gNB broadcasts paging indication which may include a bitmap with information about paging frames or paging occasions in DRX cycle (Agiwal paragraph 0214)],
Receive, from the base station, a Synchronization Signal (SS) and Physical Broadcasting Channel (PBCH) block [paging occasion (PO) may include paging blocks, which can be at a fixed offset from synchronization signal (SS) block carrying signals such as broadcast channel (Agiwal paragraph 0066). PSS/SSS/ESS/PBCH signals are transmitted periodically (Agiwal paragraph 0128)],
Receive, from the base station, control information related to paging based on the configuration information [the UE receives downlink control information for paging by monitoring the PO (see Agiwal claim 1)], and
Receive, from the base station, the paging message based on the control information [base station/gNB transmits paging message in PO; UE receives a paging message based on the DCI for paging (Agiwal paragraph 0218, also see claim 1)].
Agiwal does not expressly disclose wherein paging occasions are consecutively configured within a transmission period of the SS and PBCH block.
However, in the same or similar field of invention, Gonzalez Figure 6 discloses SSB periodicity (i.e. transmission period of SS/PBCH block). Figure 13 further discloses paging occasions (i.e. PO1, PO2…) being transmitted consecutively within the SSB burst or transmission period (Gonzalez Figures 6, 13, paragraphs 0111-0112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal to have the features of wherein paging occasions are consecutively configured within a transmission period of the SS and PBCH block; as taught by Gonzalez. The suggestion/motivation would have been to facilitate efficient monitoring of paging messages by a user equipment (Gonzalez paragraph 0003).

Regarding claim 13, Agiwal and Gonzalez disclose the user equipment of claim 12. Agiwal and Gonzalez further disclose wherein the paging occasions are configured immediately after a position of the SS and PBCH block [see Gonzalez Figure 13; paging occasions (PO 0, PO 1…) are configured immediately after the SSB burst which is positioned at t1]. In addition, the same motivation is used as the rejection of claim 12. 

Regarding claim 14, Agiwal discloses a base station for transmitting a paging message in a wireless communication system, the base station comprising: a Radio Frequency (RF) unit for transmitting/receiving a radio signal; and a processor functionally connected to the RF unit, wherein the processor is configured to [Agiwal discloses an apparatus and method for transmitting/receiving a paging message (Agiwal abstract). Figure 27 discloses an eNB (base station) which includes a transceiver, a controller, and a memory]:
Transmit, to a user equipment, configuration information related to a paging occasion [a gNB broadcasts paging indication which may include a bitmap with information about paging frames or paging occasions in DRX cycle (Agiwal paragraph 0214)],
Transmit, to the user equipment, a Synchronization Signal (SS) and Physical Broadcasting Channel (PBCH) block [paging occasion (PO) may include paging blocks, which can be at a fixed offset from synchronization signal (SS) block carrying signals such as broadcast channel (Agiwal paragraph 0066). PSS/SSS/ESS/PBCH signals are transmitted periodically (Agiwal paragraph 0128)],
Transmit, to the user equipment, control information related to paging [the UE receives downlink control information for paging by monitoring the PO (see Agiwal claim 1)], and transmit the paging message to the user equipment [base station/gNB transmits paging message in PO ; UE receives a paging message based on the DCI for paging (Agiwal paragraph 0218, also see claim 1)].
Agiwal does not expressly disclose wherein paging occasions are consecutively configured within a transmission period of the SS and PBCH block.
However, in the same or similar field of invention, Gonzalez Figure 6 discloses SSB periodicity (i.e. transmission period of SS/PBCH block). Figure 13 further discloses paging occasions (i.e. PO1, PO2…) being transmitted consecutively within the SSB burst or transmission period (Gonzalez Figures 6, 13, paragraphs 0111-0112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal to have the features of wherein paging occasions are consecutively configured within a transmission period of the SS and PBCH block; as taught by Gonzalez. The suggestion/motivation would have been to facilitate efficient monitoring of paging messages by a user equipment (Gonzalez paragraph 0003).

Regarding claim 15, Agiwal and Gonzalez disclose the base station of claim 14. Agiwal and Gonzalez further disclose wherein the paging occasions are configured immediately after a position of the SS and PBCH block [see Gonzalez Figure 13; paging occasions (PO 0, PO 1…) are configured immediately after the SSB burst which is positioned at t1]. In addition, the same motivation is used as the rejection of claim 14.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Gonzalez, and further in view of Yang et al. (US 2021/0321346, hereinafter Yang). 

Regarding claim 7, Agiwal and Gonzalez disclose the method of claim 3. Agiwal and Gonzalez do not expressly disclose wherein the paging message scheduled by the control information is received in a different slot from the control information. 
However, in the same or similar field of invention, Yang discloses a signal transmission scheme (Yang Figure 4) where synchronization signals (i.e. control information) and paging transmission time occur in different time windows or slots (see Yang Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Gonzalez to have the feature of wherein the paging message scheduled by the control information is received in a different slot from the control information; as taught by Yang. The suggestion/motivation would have been to reduce power consumption of the terminal (Yang paragraph 0101). 


Allowable Subject Matter

Claims 5-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 8 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the paging occasions are grouped for each identical beam direction; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414